            09-01198-mew               Doc 693   Filed 12/11/20 Entered 12/11/20 16:36:55               Main Document
                                                             Pg 1 of 1




                                                           Attorneys at Law
                                                      35-10 Broadway, Suite 202
                                                       Astoria, New York 11106

Frank A. Ortiz (1931-2016)                                                                                     Tel. (718) 522-1117
Norma E. Ortizw                                                                                                Fax (718) 596-1302
Maria Perez-Brown
                                                                                                       email@ortizandortiz.com
w
    (Admitted in New York and New Jersey)



                                                                                  December 11, 2020

                Hon. Judge Michael E. Wiles
                U.S. Bankruptcy Court
                One Bowling Green
                New York, New York 10004

                                                                 Re:      Tronox v. Anadarko, Adv. Proc. 09-1198
                                                                          In re Tronox Incorporated, et al., Chapter 11
                                                                          Case No. 09-10156-MEW

                                                                          Motion to Re-Open Adv. Proceeding
                Dear Judge Wiles:

                        We have a motion to re-open the above-referenced adversary proceeding that is returnable on
                December 15th. The hearing on the motion was adjourned once at the request of the U.S. Attorney’s
                Office. When the hearing was adjourned to December 15th, I informed the parties and the Court that
                counsel to my client, the N.A.A.C.P., may not be available on that date. I have learned that he is not
                available and I asked the objecting parties to consent to an adjournment. Ms. DiPierola informed me
                that January 27, 2021, at 10:00 a.m. was available so long as your Honor agreed to the adjournment.
                The objecting parties agreed to this adjourned date.

                        For these reasons, I respectfully request that your Honor grant our request to adjourn the
                motion to January 27, 2021 at 10:00 a.m.

                          Thank you for your time and consideration.

                                                                                  Very truly yours,

                                                                                  /s/Norma E. Ortiz

                                                                                  Norma E. Ortiz
                cc:       Robert Yalen, A.U.S.A
                          Peter Aranoff, A.U.S.A.
                          Matthew C. Ziegler, Esq.
